--------------------------------------------------------------------------------

Exhibit 10.74

EXECUTION

SUBORDINATION AGREEMENT

 

DATED 21 JULY, 2017

 

between

 

NET1 APPLIED TECHNOLOGIES SOUTH AFRICA PROPRIETARY LIMITED
(as Borrower)


 

NET1 UEPS TECHNOLOGIES, INC.
(as Holdco)


THE PERSONS LISTED IN SCHEDULE 1
(as Original Subordinated Creditors)


THE PERSONS LISTED IN SCHEDULE 2
(as Original Intergroup Debtors)


THE PERSONS LISTED IN SCHEDULE 3
(as Original Senior Creditors)


 

with

 

FIRSTRAND BANK LIMITED
(ACTING THROUGH ITS RAND MERCHANT BANK DIVISION)
(as Facility Agent)

--------------------------------------------------------------------------------

[logo.jpg]


--------------------------------------------------------------------------------



CONTENTS

Clause   Page       1. Interpretation 2 2. Subordination 4 3. Undertakings 5 4.
Insolvency 6 5. Enforcement 7 6. Turnover of Non-permitted Recoveries 8 7.
Amendments to the Subordinated Documents 9 8. Consents 9 9. Protection of
Subordination and Priority 9 10. Representations and Warranties 10 11.
Information by Subordinated Creditors 12 12. Preservation of Subordinated Debt
12 13. Treatment of Distributions 13 14. Responsibility of the Facility Agent 13
15. Changes to the Parties 13 16. Power of Attorney 14 17. Set-off 14 18.
Default Interest 15 19. Calculations and Certificates 15 20. Notices and
Domicilia 15 21. Miscellaneous Matters 17


Schedule 1 The Original Subordinated Creditors 20 Schedule 2 The Original
Intergroup Debtors 21 Schedule 3 The Original Senior Creditors 22 Schedule 4
Conditions Precedent 23 Schedule 5 Form of Accession Letter 25            
Signature Page   28

1

--------------------------------------------------------------------------------

THIS AGREEMENT is made between:

(1)

NET1 APPLIED TECHNOLOGIES SOUTH AFRICA PROPRIETARY LIMITED, registration number
2002/031446/07 (the Borrower);

    (2)

NET1 UEPS TECHNOLOGIES, INC., a Florida corporation (Holdco);

    (3)

THE PERSONS LISTED IN SCHEDULE 1 (The Original Subordinated Creditors) as
subordinated creditors (in this capacity, the Original Subordinated Creditors);

    (4)

THE PERSONS LISTED IN SCHEDULE 2 (The Original Intergroup Debtors) as intergroup
debtors (in this capacity, the Intergroup Debtors);

    (5)

THE PERSONS LISTED IN SCHEDULE 3 (The Original Senior Creditors) as senior
creditors (in this capacity, the Original Senior Creditors); and

    (6)

FIRSTRAND BANK LIMITED as facility agent of the other Finance Parties (the
Facility Agent).

IT IS AGREED as follows:

BACKGROUND:

(A)

The Intergroup Debtors and the Subordinated Creditors enter into this Agreement
in connection with the Finance Documents (as defined in the Common Terms
Agreement, as defined below).

    (B)

Each Subordinated Creditor has agreed to subordinate its Subordinated Debt (as
defined below) to the Senior Debt (as defined below) on the terms and conditions
set out in this Agreement.


1.

INTERPRETATION


1.1

Definitions

   

In this Agreement:


1.1.1

Accession Letter means, in relation to an Additional Intergroup Debtor and an
Additional Subordinated Creditor, a document substantially in the form set out
in Schedule 5 (Form of Accession Letter).

    1.1.2

Additional Intergroup Debtor means any person that accedes and becomes party to
this Agreement as an Intergroup Debtor in accordance with Clause 15.2 (Changes
to the Parties).

    1.1.3

Additional Subordinated Creditor means any person that accedes and becomes party
to this Agreement as a Subordinated Creditor in accordance with Clause 15.3
(Changes to the Parties).

    1.1.4

Common Terms Agreement means the common terms agreement dated on or about the
Signature Date, between, amongst others, Net1 Applied Technologies South Africa
Proprietary Limited (as borrower), Net1 UEPS Technologies, Inc. (as holdco),
FirstRand Bank Limited (acting through its Rand Merchant Bank division) and
Nedbank Limited (acting through its Corporate and Investment Banking division)
(as original senior lenders), FirstRand Bank Limited (acting through its Rand
Merchant Bank division) and Nedbank Limited (acting through its Corporate and
Investment Banking division) (as mandated lead arrangers) and the Facility Agent
(as agent of the other Finance Parties).

2

--------------------------------------------------------------------------------


1.1.5

Final Discharge Date means the "Final Discharge Date" as defined in the Common
Terms Agreement.

    1.1.6

Intergroup Debt means all Liabilities payable or owing by any Intergroup Debtor
to a Subordinated Creditor, and all the claims of a Subordinated Creditor
against any Intergroup Debtor from time to time.

    1.1.7

Intergroup Debtors means:


  (a)

the Original Intergroup Debtors; and

        (b)

any Additional Intergroup Debtor,


and Intergroup Debtor, as the context requires, means any of them.

    1.1.8

Liability means any present or future liability (actual or contingent), together
with:


  (a)

any permitted novation, deferral or extension of that liability;

        (b)

any further advance which may be made under any agreement expressed to be
supplemental to any document in respect of that liability, together with all
related interest, fees and costs;

        (c)

any claim for damages or restitution in the event of rescission of that
liability or otherwise;

        (d)

any claim arising from any recovery by a payment or discharge in respect of that
liability on grounds of preference or otherwise; and

        (e)

any amount which would be included in any of the above, but for its discharge,
non-provability, unenforceability or non-allowability in any insolvency or other
proceedings.


1.1.9

Party means a party to this Agreement.

    1.1.10

Permitted Payment means a payment by the Borrower or an Intergroup Debtor to a
Subordinated Creditor:


  (a)

which is permitted by clause 22.19 (Distributions) of the Common Terms
Agreement; or

        (b)

made with the express prior written consent of the Facility Agent.


1.1.11

Proceeds Account means a dedicated, single-purpose proceeds account held in the
name of a Subordinated Creditor with the Facility Agent.

    1.1.12

Senior Creditors means:


  (a)

the Original Senior Creditors; and

        (b)

any person which becomes party to the Common Terms Agreement and the
Intercreditor Agreement as a Finance Party after the Signature Date, in
accordance with the provisions of those agreements,

and Senior Creditor, as the context requires, means any of them.

3

--------------------------------------------------------------------------------


1.1.13

Senior Debt means all Liabilities payable or owing by any Obligor to a Senior
Creditor, and all the claims of a Senior Creditor against any Obligor, from time
to time.

    1.1.14

Shareholder Debt means all Liabilities payable or owing by the Borrower to
Holdco, and all the claims of Holdco against the Borrower from time to time.

    1.1.15

Signature Date means the date on which, once this Agreement has been signed by
all the Parties, it is signed by the last Party to do so.

    1.1.16

Subordinated Creditor means:


  (a)

each Original Subordinated Creditor; and

        (b)

any Additional Subordinated Creditor,


and Subordinated Creditor, as the context requires, means any of them.

    1.1.17

Subordinated Debt means:


  (a)

any Shareholder Debt; and

        (b)

any Intergroup Debt.


1.1.18

Subordinated Document means any document evidencing or recording the terms of,
or any guarantee or Security for, any Subordinated Debt.

    1.1.19

Subordination Period means the period beginning on the Signature Date and ending
on the Final Discharge Date.


1.2

Construction


1.2.1

Unless expressly defined in this Agreement, terms and expressions defined in the
Common Terms Agreement have the same meaning in this Agreement.

    1.2.2

The provisions of clause 1.3 (Construction) and 1.4 (Third party rights) of the
Common Terms Agreement apply to this Agreement as though they were set out in
full in this Agreement, except that references to the Common Terms Agreement are
to be construed as references to this Agreement.

    1.2.3

Any undertaking of the Borrower, a Intergroup Debtor or a Subordinated Creditor
under this Agreement remains in force during the Subordination Period.

    1.2.4

If any amount paid to a Senior Creditor under a Finance Document is capable of
being avoided or otherwise set aside on the liquidation or administration of the
payer or otherwise, then that amount will not be considered to have been
irrevocably discharged for the purposes of this Agreement.


2.

SUBORDINATION

   

At all times during the Subordination Period:


2.1

the Subordinated Debt is subordinate in right of payment to all Senior Debt,
which (whether secured or unsecured) ranks in priority to the Subordinated Debt
in all respects; and

4

--------------------------------------------------------------------------------


2.2

except for a Permitted Payment, a payment of any amount of the Subordinated Debt
is conditional upon the Senior Debt having been irrevocably and unconditionally
discharged in full.


3.

UNDERTAKINGS


3.1

Undertakings of the Borrower and the Intergroup Debtors


3.1.1

Except as provided below, during the Subordination Period the Borrower and each
Intergroup Debtor shall not:


  (a)

pay or repay or make any distribution in respect of, any Subordinated Debt owed
by it whether in cash or kind from any source;

        (b)

allow any of its Affiliates to purchase or acquire any of the Subordinated Debt
owed by it;

        (c)

allow any Subordinated Debt owed by it in respect of which Security has been
granted for the benefit of a Senior Creditor to be discharged;

        (d)

allow to exist the benefit of any Security, guarantee, indemnity or other
assurance against loss in respect of any Subordinated Debt owed by it;

        (e)

allow any Subordinated Debt owed by it to be evidenced by a negotiable
instrument;

        (f)

allow any Subordinated Debt owed by it to be subordinated to any person other
than in accordance with this Agreement; or

        (g)

take or omit to take any action which might impair the priority or subordination
achieved or intended to be achieved by this Agreement.


3.1.2

Notwithstanding Clause 3.1.1 above, the Borrower and each Intergroup Debtor may:


  (a)

make a Permitted Payment; and

        (b)

do anything prohibited by Clause 3.1.1 above with the express prior written
consent of the Facility Agent.


3.2

Undertakings of the Subordinated Creditors


3.2.1

Except as provided below, during the Subordination Period a Subordinated
Creditor shall not:


  (a)

demand or receive payment of, or any distribution in respect or on account of,
any Subordinated Debt owed to it, whether in cash or in kind from any source;

        (b)

allow any Subordinated Debt owed to it in respect of which Security has been
granted for the benefit of a Senior Creditor to be discharged;

        (c)

allow to exist or receive the benefits of any Security, guarantee, indemnity or
other assurance against loss in respect of the Subordinated Debt owed to it;

        (d)

allow any Subordinated Debt owed to it to be evidenced by a negotiable
instrument;

5

--------------------------------------------------------------------------------


  (e)

allow any Subordinated Debt owed to it to be subordinated to any person
otherwise than in accordance with this Agreement;

        (f)

take or omit to take any action which might impair the priority or subordination
achieved or intended to be achieved by this Agreement.


3.2.2

Notwithstanding Clause 3.2.1 above, a Subordinated Creditor may:


  (a)

receive and retain for its own benefit a Permitted Payment; and

        (b)

do anything prohibited by Clause 3.2.1 above with the express prior written
consent of the Facility Agent.


4.

INSOLVENCY

   

In this Clause 4 (Insolvency), Insolvency Event means:


4.1

any resolution is passed or order made for a winding-up, bankruptcy,
liquidation, dissolution, administration, business rescue, re-organisation or
moratorium of or in respect of the Borrower or an Intergroup Debtor, or any
analogous proceedings affecting the Borrower or an Intergroup Debtor in any
jurisdiction; or

    4.2

the Borrower or any Intergroup Debtor enters into any composition or arrangement
with its creditors generally; or

    4.3

any event analogous to any of the foregoing occurs in relation to the Borrower
or an Intergroup Debtor or its assets in any jurisdiction.

    4.4

Filing of claims


4.4.1

Subject to Clause 4.4.2 below, if an Insolvency Event occurs, each Subordinated
Creditor undertakes in favour of the Senior Creditors that it will not, at any
time during the Subordination Period, without the express prior written consent
of the Facility Agent:


  (a)

claim, enforce and prove for any Subordinated Debt owed to it by an Intergroup
Debtor;

        (b)

exercise any powers of convening meetings, voting and representation in respect
of the Subordinated Debt owed to it by an Intergroup Debtor;

        (c)

file claims and proofs, give receipts and take any proceedings in respect of the
Subordinated Debt owed to it by an Intergroup Debtor;

        (d)

do anything to recover the Subordinated Debt owed to it by an Intergroup Debtor;
and

        (e)

receive any distributions on or in respect of the Subordinated Debt owed to it
by an Intergroup Debtor.


4.4.2

If an Insolvency Event occurs, a Subordinated Creditor may, subject to Clause
4.5 below, if it has given the Facility Agent not less than 15 Business Days
express prior written notice, enforce and prove for the Subordinated Debt owed
to it by an Intergroup Debtor and take any action referred in Clause 4.4.1 if,
should it fail to do or take those actions, it will permanently lose its right
to claim. If a Subordinated Creditor elects to do or take any such action, it
must do so in a timely manner and as directed by the Facility Agent.

6

--------------------------------------------------------------------------------


4.4.3

Each Subordinated Creditor hereby cedes in securitatem debiti to the Senior
Creditors, individually and collectively, as a continuing general covering
security for the due, proper and timeous payment in full of all the payment
obligations of an Intergroup Debtor to the Senior Creditors under this
Agreement, all its rights, title and interest in and to any and all claims that
such Subordinated Creditor has against an Intergroup Debtor, as a result of
exercising its rights under this Clause 4.4, which cession in security the
Senior Creditors hereby accept. To the extent necessary, the Borrower and each
Intergroup Debtor hereby consent to any splitting of claims which may arise as a
result of the cession contained in this Clause.


4.5

Distributions

   

Until the Final Discharge Date, each Subordinated Creditor must:


4.5.1

direct the trustee in bankruptcy, liquidator or other person distributing the
assets of the Borrower or any Intergroup Debtor or their proceeds, to pay all
payments and distributions on the Subordinated Debt owed to it directly to the
Facility Agent until the Senior Debt has been paid in full;

    4.5.2

hold all payments and distributions (other than a Permitted Payment) in cash or
in kind received or receivable by it or on its behalf in respect of the
Subordinated Debt owed to it (whether from the Borrower, an Intergroup Debtor or
from any other source) for the benefit of the Senior Creditors, and deposit all
amounts received in cash into the Proceeds Account;

    4.5.3

upon demand by the Facility Agent, immediately pay and transfer to the Facility
Agent an amount equal to the amount of all payments and distributions (other
than any Permitted Payment) received in respect of Subordinated Debt owed to it
(up to a maximum of an amount equal to the Senior Debt) for application against
the Senior Debt; and

    4.5.4

give any notice and do anything which the Facility Agent (acting reasonably) may
direct to give effect to this Clause 4.


4.6

Security cession in respect of Proceeds Account


4.6.1

Each Subordinated Creditor cedes in securitatem debiti, individually and
collectively, as a continuing general covering security for the due, proper and
timeous payment in full of all the payment obligations of the Subordinated
Creditors to the Senior Creditors under this Agreement, all its rights, title
and interest in and to its Proceeds Account and any monies standing to the
credit of its Proceeds Account, which cession in security the Senior Creditors
hereby accept. To the extent necessary, the Borrower and each Intergroup Debtor
hereby consent to any splitting of claims which may arise as a result of the
cession contained in this Clause.

    4.6.2

Each Subordinated Creditor agrees that it may not encumber, withdraw or transfer
any amount from its Proceeds Account, except as required under this Agreement or
with the express prior written consent of the Facility Agent.


5.

ENFORCEMENT


5.1

Enforcement by the Subordinated Creditors

   

During the Subordination Period a Subordinated Creditor shall not:

7

--------------------------------------------------------------------------------


5.1.1

accelerate any of the Subordinated Debt owed to it or otherwise declare any of
that Subordinated Debt prematurely due and payable;

    5.1.2

obtain or enforce any judgment against any Intergroup Debtor in respect of the
Subordinated Debt owed to it;

    5.1.3

enforce any Security created in its favour or for its benefit by any
Subordinated Document;

    5.1.4

initiate or support or take any steps with a view to:


  (a)

any insolvency, liquidation, reorganisation, business rescue, administration or
dissolution proceedings; or

        (b)

any voluntary arrangement or assignment for the benefit of creditors; or

        (c)

any similar proceedings,


involving any Intergroup Debtor, whether by petition or an application to court,
convening a meeting, voting for a resolution or otherwise; or

    5.1.5

bring or support any legal proceedings against any Intergroup Debtor (or any of
its Subsidiaries); or

    5.1.6

otherwise exercise any remedy for the recovery of the Subordinated Debt (except
as provided in Clause 4.4.2 (Filing of claims) above).


5.2

Enforcement by Senior Creditors

   

The Senior Creditors, or any one of them, may enforce, or refrain from
enforcing, their rights under the Finance Documents and the Transaction Security
created by any Security Agreement:


5.2.1

in such manner as they see fit;

    5.2.2

solely having regard to their interests;

    5.2.3

without any liability or duty to the Subordinated Creditors.


6.

TURNOVER OF NON-PERMITTED RECOVERIES


6.1

Non-permitted payment

   

If a Subordinated Creditor:


6.1.1

receives a payment or distribution in respect of any of the Subordinated Debt
from any Intergroup Debtor or any other source other than as allowed under this
Agreement; or

    6.1.2

receives the proceeds of any enforcement of any Security or any guarantee or
other assurance against financial loss for any Subordinated Debt other than as
allowed under this Agreement,

that Subordinated Creditor must receive and hold the amount received by it (up
to a maximum of an amount equal to the Senior Debt) for the benefit of the
Senior Creditors and within 5 Business Days pay that amount (up to that maximum)
to the Facility Agent for application against the Senior Debt.

8

--------------------------------------------------------------------------------


6.2

Non-permitted discharge

   

If, for any reason, any Subordinated Debt owed to a Subordinated Creditor is
discharged in any manner other than as allowed under a Finance Document, that
Subordinated Creditor must pay an amount equal to the amount discharged (up to a
maximum of an amount equal to the Senior Debt) to the Facility Agent within 5
Business Days of receipt for application against the Senior Debt.


7.

AMENDMENTS TO THE SUBORDINATED DOCUMENTS

   

Neither the Parent nor any Subordinated Creditor may amend, waive or release any
term of a Subordinated Document, except for an amendment which:


7.1

is a procedural, administrative or other change; and

    7.2

does not prejudice any Senior Debt, any Senior Creditor or impair the
subordination achieved or intended to be achieved by this Agreement.


8.

CONSENTS


8.1

No Subordinated Creditor will have any remedy or claim against any Intergroup
Debtor or any Senior Creditor by reason of any transaction entered into between
a Senior Creditor, the Borrower and/or any Intergroup Debtor (including any
Finance Document) which may conflict with or constitute a default under any
Subordinated Document.

    8.2

Any waiver or consent granted by or on behalf of a Senior Creditor in respect of
any Finance Document will be deemed to have been given also by each Subordinated
Creditor, if any transaction or circumstances would, in the absence of such a
waiver or consent by that Subordinated Creditor, conflict with a term of or
constitute a default under any Subordinated Document.


9.

PROTECTION OF SUBORDINATION AND PRIORITY


9.1

Continuing subordination

   

The subordination and priority provisions in this Agreement constitute
continuing subordination and priority undertakings and, until the Final
Discharge Date, will benefit the ultimate balance of all of the Senior Debt,
regardless of any intermediate payment or discharge in whole or in part.

    9.2

Waiver of defences

   

The subordination and priority in this Agreement and the obligations of each
Subordinated Creditor under this Agreement will not be affected by any act,
omission, matter or thing (whether or not known to the Subordinated Creditors or
any Senior Creditor) which, but for this provision, would reduce, release or
prejudice the subordination or any of those obligations. This includes:


9.2.1

any time or waiver granted to, or composition with, any person;

    9.2.2

any release of any person under the terms of any composition or arrangement;

    9.2.3

the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any person;

    9.2.4

any non-presentation or non-observance of any formality or other requirement in
respect of any instrument or any failure to realise the full value of any
Security;

9

--------------------------------------------------------------------------------


9.2.5

any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of any person;

    9.2.6

any amendment of a Finance Document or any other document or security;

    9.2.7

any unenforceability, illegality or invalidity of any obligation of any person
under any Finance Document or any other document or security; or

    9.2.8

any insolvency, business rescue or similar proceedings.


9.3

Immediate recourse


9.3.1

Each Subordinated Creditor waives any right it may have of first requiring any
Senior Creditor (or any trustee or other agent on its behalf) to proceed against
or enforce any other rights or security or claim payment from any person before
enforcing its rights under this Agreement.

    9.3.2

This waiver applies irrespective of any provision of a Finance Document to the
contrary.


9.4

Non-competition

   

Except as permitted under Clause 4.4.2 (Filing of claims), until the Final
Discharge Date or until the Facility Agent otherwise directs, no Subordinated
Creditor will under any circumstance:


9.4.1

be entitled to any cession of action or otherwise be subrogated to any rights,
security or moneys held, received or receivable by any Senior Creditor (or any
trustee or agent on its behalf) or be entitled to any right of contribution or
indemnity in respect of any payment made or moneys received on account of that
Subordinated Creditor's liability under this Agreement;

    9.4.2

claim, rank, prove or vote as a creditor of any person or estate in competition
with any Senior Creditor (or any trustee or other agent on its behalf); or

    9.4.3

receive, claim or have the benefit of any payment, distribution or security from
or on account of any person in respect of a Subordinated Debt.


10.

REPRESENTATIONS AND WARRANTIES


10.1

General

   

Each Subordinated Creditor makes the representations and warranties set out in
this Clause 10, on its own behalf only, to each Senior Creditor. References in
this Clause to "it" or "its" include, unless the context otherwise requires, is
a reference to each Subordinated Creditor. The Senior Creditors enter into the
Finance Documents on the strength of and relying on the representations and
warranties set out in this Clause 10, each of which is a separate representation
and warranty, given without prejudice to any other representation or warranty
and is deemed to be a material representation or warranty (as applicable)
inducing the Senior Creditors to enter into the Finance Documents.

    10.2

Status


10.2.1

It is a limited liability company, duly incorporated and validly existing under
the laws of its jurisdiction of incorporation.

10

--------------------------------------------------------------------------------


10.2.2

It has the power to own its assets and conduct its business as it is being
conducted.


10.3

Powers and authority

   

It has the power to enter into and perform, and has taken all necessary action
to authorise the entry into and performance of, this Agreement and the
transactions contemplated by this Agreement.

    10.4

Legal validity

   

This Agreement constitutes its legally valid, binding and enforceable
obligations (save to the extent that such enforcement is limited by laws of
insolvency or other limitations on the rights of creditors generally).

    10.5

Non-conflict

   

The entry into and performance by it of, and the transactions contemplated by,
this Agreement do not and will not conflict with:


10.5.1

any law or regulation applicable to it; or

    10.5.2

its constitutional documents; or

    10.5.3

any document which is binding upon it or any of its assets.


10.6

Authorisations

   

All authorisations required by it in connection with the entry into,
performance, validity and enforceability of, and the transactions contemplated
by, this Agreement have been obtained or effected (as appropriate) and are in
full force and effect.

    10.7

Subordinated Debt


10.7.1

Each Subordinated Creditor is the sole legal and beneficial owner of the
Subordinated Debt owed to it and of the benefits of any Subordinated Documents
to which it is party as a creditor, free from any Security, option or
subordination in favour of any person other than the Senior Creditors.

    10.7.2

The Subordinated Debt is not subject to any set-off, counterclaim or other
defence.


10.8

Immunity


10.8.1

The entry into by it of this Agreement, and the exercise by it of its rights and
performance of its obligations under this Agreement will constitute private and
commercial acts performed for private and commercial purposes.

    10.8.2

As at the Signature Date, it will not be entitled to claim immunity from suit,
execution, attachment or other legal process in any proceedings taken in its
jurisdiction of incorporation in relation to this Agreement.


10.9

Jurisdiction/governing law


10.9.1

Its:

11

--------------------------------------------------------------------------------


  (a)

irrevocable submission under this Agreement to the non-exclusive jurisdiction of
the High Court of South Africa (Gauteng Local Division, Johannesburg) (or any
successor division);

        (b)

agreement that this Agreement is governed by the laws of South Africa; and

        (c)

agreement not to claim any immunity to which it or its assets may be entitled,


are legal, valid and binding under the laws of its jurisdiction of
incorporation.

    10.9.2

Any judgment obtained in South Africa in relation to this Agreement will be
recognised and enforced in its jurisdiction of incorporation


10.10

Common Terms Agreement

   

It is familiar with the relevant terms, conditions, words and expressions in the
Common Terms Agreement and agrees to be bound by the terms of the Common Terms
Agreement that are incorporated into this Agreement.

    10.11

Times for making representations


10.11.1

The representations and warranties set out in this Clause 10 are made by each
Subordinated Creditor on the Signature Date.

    10.11.2

Unless a representation and warranty is expressed to be given at a specific date
(in which case it shall not be deemed to be repeated on another date), each
representation and warranty is deemed to be repeated by:


  (a)

each Subordinated Creditor on each day until the Final Discharge Date; and

        (b)

each Additional Subordinated Creditor, on the day on which it becomes (or it is
proposed that it becomes) an Additional Subordinated Creditor.


10.11.3

When a representation and warranty is repeated, it is made with reference to the
circumstances existing at the time of repetition.


11.

INFORMATION BY SUBORDINATED CREDITORS


11.1

Defaults

   

Each Subordinated Creditor must notify the Facility Agent of the occurrence of
any event of default or potential event of default under the Subordinated
Documents to which it is party, promptly upon becoming aware of it.

    11.2

Amount of Subordinated Debt

   

Each Subordinated Creditor must, on request by the Facility Agent, notify it of
details of the amount of the Subordinated Debt.


12.

PRESERVATION OF SUBORDINATED DEBT

   

Notwithstanding any term of this Agreement postponing, subordinating or
preventing the payment of any Subordinated Debt, that Subordinated Debt will,
solely as between the Parent and the relevant Subordinated Creditor, remain
owing or due and payable in accordance with the terms of the applicable
Subordinated Documents.

12

--------------------------------------------------------------------------------


13.

TREATMENT OF DISTRIBUTIONS


13.1

Non-cash distributions

   

If any Senior Creditor receives from any Obligor or from any other source any
distribution otherwise than in cash in respect of the Subordinated Debt from any
Obligor or from any other source, the Senior Debt will not be deemed reduced by
that distribution until and except to the extent that the realisation proceeds
are applied towards the Senior Debt.

    13.2

Transfer of distributions

   

The Borrower, each Intergroup Debtor and each Subordinated Creditor must do
anything which the Facility Agent may reasonably require as being necessary to
transfer to the Facility Agent all payments and distributions which are to be
made to or held for the benefit of the Senior Creditors, including endorsements
and execution of formal transfers.


14.

RESPONSIBILITY OF THE FACILITY AGENT


14.1

Rights and responsibility of the Facility Agent

   

The Facility Agent will not be liable to any Subordinated Creditor for the
manner of exercise of or for any non-exercise of its powers under this Agreement
or another Finance Document, or any failure to collect or preserve the
Subordinated Debt (except to the extent that a Subordinated Creditor incurs any
loss, liability or damage as a direct result of the gross negligence or wilful
misconduct of the Facility Agent).

    14.2

Indemnity

   

The Borrower, each Intergroup Debtor and each Subordinated Creditor must jointly
and severally indemnify the Facility Agent and every attorney appointed by it in
respect of any loss or liability incurred by it in connection with any of its
rights, powers and discretions under this Agreement, unless that liability
arises as a result of the Facility Agent's or it's attorney's gross negligence
or wilful misconduct.

    14.3

Non-derogation

   

Nothing contained in this Agreement in any manner affects the rights or remedies
of any Senior Creditor under the Finance Documents.


15.

CHANGES TO THE PARTIES


15.1

The Borrower, the Intergroup Debtors and the Subordinated Creditors


15.1.1

The Borrower, the Intergroup Debtors or the Subordinated Creditors may not cede
and/or delegate or otherwise transfer any of its rights or obligations under
this Agreement, without the express prior written consent of the Facility Agent.

    15.1.2

Without prejudice to the provisions of another Finance Document, no Subordinated
Creditor may cede and/or delegate or otherwise transfer any of its rights or
obligations under any Subordinated Document or with respect to any Subordinated
Debt, unless the person to which those rights or obligations are transferred is
or becomes party to this Agreement as a Subordinated Creditor.

    15.1.3

In the event that any person other than Holdco becomes a shareholder of the
Borrower, the Borrower and each Intergroup Debtor or Subordinated Creditor that
is aware thereof shall, promptly upon becoming so aware, be obliged to:

13

--------------------------------------------------------------------------------


  (a)

notify the Facility Agent; and

        (b)

procure that such person who becomes a shareholder of the Borrower accedes to
this Agreement as an Additional Subordinated Creditor in accordance with Clause
15.3(Additional Subordinated Creditor) without delay and in any case before or
simultaneously with such person becoming a shareholder of the Borrower.


15.2

Additional Intergroup Debtor

   

A person shall become an Additional Intergroup Debtor if:


15.2.1

the Additional Intergroup Debtor and the Borrower deliver to the Facility Agent
a duly completed and executed Accession Letter; and

    15.2.2

the Facility Agent has received all of the documents and evidence listed in
Schedule 4 (Conditions Precedent) in relation to that Additional Intergroup
Debtor, each in form and substance satisfactory to the Facility Agent.


15.3

Additional Subordinated Creditor

   

A person shall become an Additional Subordinated Creditor if:


15.3.1

the Additional Subordinated Creditor and the Borrower deliver to the Facility
Agent a duly completed and executed Accession Letter; and

    15.3.2

the Facility Agent has received all of the documents and evidence listed in
Schedule 4 (Conditions Precedent) in relation to that Additional Subordinated
Creditor, each in form and substance satisfactory to the Facility Agent.


15.4

The Senior Creditors


15.4.1

A Senior Creditor may cede or otherwise transfer all or any of its rights under
this Agreement, in accordance with the Common Terms Agreement.

    15.4.2

The Borrower, each Intergroup Debtor and each Subordinated Creditor irrevocably
consent to any splitting of claims which may arise as a result of a Senior
Creditor exercising its rights under this Clause 15.4.

    15.4.3

References to the Facility Agent in this Agreement include any successor
Facility Agent appointed under the Finance Documents.


16.

POWER OF ATTORNEY

   

The Borrower, each Intergroup Debtor and each Subordinated Creditor irrevocably
and severally appoint the Facility Agent and any of its delegates or
sub-delegates to be its attorney to take any action which the Borrower, an
Intergroup Debtor or a Subordinated Creditor is obliged to take under this
Agreement but has failed to take. The Borrower, each Intergroup Debtor and each
Subordinated Creditor ratify and confirm whatever any attorney does or purports
to do under its appointment under this Clause.

    17.

SET-OFF

   

A Senior Creditor may set off any matured obligation owed to it by a
Subordinated Creditor under this Agreement (to the extent beneficially owned by
that Senior Creditor) against any matured obligation owed by that Senior
Creditor to that Subordinated Creditor, regardless of the place of payment,
booking branch or currency of either obligation. If the obligations are in
different currencies, the Senior Creditor may convert either obligation at a
market rate of exchange in its usual course of business for the purpose of the
set-off.

14

--------------------------------------------------------------------------------


18.

DEFAULT INTEREST


18.1

If a Subordinated Creditor fails to pay any amount payable by it under this
Agreement to a Senior Creditor, it must, on demand by the Facility Agent, pay
interest on the overdue amount from the due date up to the date of actual
payment at a rate equal to the Prime Rate plus 2.00 per cent.

    18.2

For the purposes of this Clause, Prime Rate means, at any relevant time, the
publicly quoted prime overdraft rate of interest of FirstRand Bank Limited
(acting through its First National Bank division) at that time, being the
nominal rate of interest per annum (compounded monthly in arrear) at which that
bank lends money on unsecured overdraft to corporate borrowers (a certificate
from any manager of that bank, whose appointment or authority need not be
proved, as to the prime rate at any time and the usual way in which it is
calculated and compounded at such time will be prima facie proof of that rate).

    18.3

Interest (if unpaid) on an overdue amount will be compounded at the end of each
calendar month, but will remain immediately due and payable.


19.

CALCULATIONS AND CERTIFICATES


19.1

Accounts

   

In any litigation or arbitration proceedings arising out of or in connection
with this Agreement, the entries made in the accounts maintained by a Senior
Creditor, in the absence of manifest error, are prima facie proof of the matters
to which they relate.

    19.2

Certificates and determinations

   

A certification or determination by the Facility Agent of a rate or amount or a
due date under this Agreement, signed by any officer, manager or employee of the
Facility Agent (the appointment of which officer, manager or employee need not
be proved), will be, in the absence of manifest error, prima facie proof of the
matters to which it relates.

    19.3

Accrual and day count convention

   

Any interest accruing under this Agreement accrues from day to day and is
calculated on the basis of the actual number of days elapsed and a year of 365
days or otherwise, depending on what the Facility Agent reasonably determines is
market practice.


20.

NOTICES AND DOMICILIA


20.1

In writing


20.1.1

Any communication in connection with this Agreement must be in writing.

    20.1.2

Communications in connection with this Agreement, other than a notice of
intended cession, delegation or transfer or a notice of Default, may also be
given by any form of electronic communication previously approved in writing by
the Facility Agent.

    20.1.3

Any consent, waiver or agreement required under this Agreement must be given in
writing.

15

--------------------------------------------------------------------------------


20.2

Language

   

Any notice given in connection with this Agreement must be in English.

    20.3

Addresses

   

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with this Agreement
is:


20.3.1

in the case of the Subordinated Creditors, the address and other details
specified opposite its name in Schedule 1 to this Agreement;

    20.3.2

in the case of the Borrower:


  Address: Sixth Floor     President Place     Corner Jan Smuts Avenue and
Bolton Road     Rosebank, 2196         Email address: hermank@net1.com        
For the attention of: Herman Kotze


20.3.3

in the case of the Facility Agent (in its capacity as such):


  Address: 1 Merchant Place, 14th Floor     Cnr Fredman Drive and Rivonia Road  
  Sandton, 2196         Email address: Ravana.chetty@rmb.co.za    
Sureka.ally@rmb.co.za     Ziyaad.manie@rmb.co.za         Fax number: +27 (11)
282 4043         For the attention of: Head of Transaction Management -
Investment Banking Division


20.3.4

in the case of each Original Senior Creditor (in its capacity as such), the
address and other details specified opposite its name in Schedule 1 (The
Original Parties) of the Common Terms Agreement;

    20.3.5

in the case of any other Senior Creditor, those details notified in writing to
the Facility Agent on or before the date on which it becomes a party to the
Common Terms Agreement,


or any substitute address or fax number or department or officer as the Party
may notify to the Facility Agent (or the Facility Agent may notify to the other
Parties, if a change is made by the Facility Agent) by not less than 5 Business
Days' notice.

    20.4

Effectiveness


20.4.1

Except as provided below, any communication in connection with this Agreement
will be deemed to have been duly given:


  (a)

if delivered in person, at the time of delivery;

16

--------------------------------------------------------------------------------


  (b)

if posted, 14 days after being deposited in the post, postage prepaid, in a
correctly addressed envelope;

        (c)

if by fax, e-mail or any other electronic communication, and provided it is
received in legible form, on the day of its transmission, except that any such
transmission after 16h30 shall be deemed to have been received on the following
day.


20.4.2

A communication given under 20.4.1 above but received on a day which is not a
Business Day or after business hours in the place of receipt will be deemed to
be given on the next Business Day.

    20.4.3

Where the Facility Agent nominates a particular department or officer to receive
a communication, a communication will not be effective if it fails to specify
that department or officer.

    20.4.4

A communication to the Facility Agent will only be effective on actual receipt
by it.

    20.4.5

This Clause will not operate so as to invalidate the giving or receipt of any
notice which is actually received by the addressee other than by a method
referred to above.


21.

MISCELLANEOUS MATTERS


21.1

Entire contract

   

This Agreement read together with the other Finance Documents contain all the
express provisions agreed on by the Parties with regard to the subject matter of
the Finance Documents and each Party waives the right to rely on any alleged
express provision not contained in the Finance Documents.

    21.2

No representations

   

A Party may not rely on any representation which allegedly induced that Party to
enter into this Agreement or another Finance Document, unless the representation
is recorded in this Agreement or another Finance Document.

    21.3

Rights and remedies

   

The rights and remedies of a Senior Creditor under this Agreement:


21.3.1

are cumulative and not exclusive of its rights under the general law;

    21.3.2

may be exercised as often as that Senior Creditor requires;

    21.3.3

may be waived only in writing and specifically.


Delay in the exercise or non-exercise of any right is not a waiver of that
right.

    21.4

Indulgences


21.4.1

If a Senior Creditor allows any indulgence to the Borrower, an Intergroup Debtor
or a Subordinated Creditor under this Agreement, that indulgence will not
constitute a waiver by that Senior Creditor of any rights under this Agreement
or prevent or adversely affect the exercise by that Senior Creditor of any
existing or future right.

17

--------------------------------------------------------------------------------


21.4.2

A Senior Creditor will not be estopped (i.e. prevented) from exercising its
rights arising out of a breach by the Borrower, an Intergroup Debtor or a
Subordinated Creditor of any of its obligations under this Agreement, as a
result of that Senior Creditor having elected or agreed on one or more previous
occasions not to exercise its rights arising out of any similar preceding breach
or breaches.


21.5

Amendments and cancellation


21.5.1

No contract varying, adding to, deleting from or cancelling this Agreement will
be effective unless reduced to writing and signed by or on behalf of the
Parties.

    21.5.2

The expiry or termination of this Agreement will not prejudice the rights of a
Senior Creditor in respect of any antecedent breach by the Borrower, an
Intergroup Debtor or a Subordinated Creditor of, or non-performance under, this
Agreement.


21.6

Severability

   

Each term of this Agreement, whether forming an entire clause or only part of a
clause, is divisible and severable from all the other terms (regardless of the
manner in which they may be linked together or grouped grammatically). If a term
of this Agreement is or becomes illegal, invalid or unenforceable in any respect
in any jurisdiction, that will not affect or impair in any manner the legality,
validity or enforceability in that jurisdiction of any other term of this
Agreement, or the legality, validity or enforceability in other jurisdictions of
that and all the other terms of this Agreement.

    21.7

Renunciation of benefits

   

Each Subordinated Creditor renounces, to the extent permitted under applicable
law, the benefits of each of the legal exceptions of excussion, division,
revision of accounts, no value received, errore calculi, non causa debiti, non
numeratae pecuniae and cession of actions, and declares that it understands the
meaning of each such legal exception and the effect of such renunciation.

    21.8

Governing law

   

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by South African law.

    21.9

Jurisdiction


21.9.1

The Parties consent to the non-exclusive jurisdiction of the High Court of South
Africa (Gauteng Local Division, Johannesburg) (or its successor division), to
settle any dispute in connection with this Agreement.

    21.9.2

The Parties agree that the High Court of South Africa (Gauteng Local Division,
Johannesburg) is the most appropriate and convenient court to settle any such
dispute in connection with this Agreement. The Parties agree not to argue to the
contrary and waive objection to this court on the grounds of inconvenient forum
or otherwise in relation to proceedings in connection with this Agreement.

    21.9.3

To the extent allowed by law, a Senior Creditor may take:


  (a)

proceedings in any other court; and

        (b)

concurrent proceedings in any number of jurisdictions.

18

--------------------------------------------------------------------------------


21.10

Waiver of immunity

   

Each Subordinated Creditor irrevocably and unconditionally:


21.10.1

agrees not to claim any immunity from proceedings brought by a Senior Creditor
against it in relation to a Finance Document and to ensure that no such claim is
made on its behalf;

    21.10.2

consents generally to the giving of any relief or the issue of any process in
connection with those proceedings; and

    21.10.3

waives all rights of immunity in respect of it or its assets.


21.11

Further assurances

   

Each Party must perform, or procure the performance, of all further things, and
execute and deliver (or procure the execution and delivery) of all further
documents, as may be required by any applicable law or as may be necessary or
desirable to implement or give effect to this Agreement and the transactions
contemplated herein.

    21.12

Independent advice

   

Each Party acknowledges that it has been free to secure independent legal and
other advice as to the nature and effect of this Agreement and that it has
either taken such independent legal and other advice or dispensed with the
necessity of doing so. Further, each Party acknowledges that all of the
provisions of this Agreement and the restrictions herein contained have been
negotiated as between the Parties and are part of the overall intention of the
Parties in connection with this Agreement.

    21.13

Counterparts

   

This Agreement may be executed in any number of counterparts. This has the same
effect as if the signatures on the counterparts were on a single copy of this
Agreement.

19

--------------------------------------------------------------------------------

SCHEDULE 1

THE ORIGINAL SUBORDINATED CREDITORS






Original Subordinated Creditor

[Column 2] Domicile /
Jurisdiction of
incorporation

[Column 3] Registration
number
(or equivalent)

[Column 4] Address for purposes of Clause 20 (Notices and Domicilia)

[Column 5] 1.
Net1 UEPS Technologies, Inc.
State of Florida,
United States -
Sixth Floor
President Place
Corner Jan Smuts Avenue and Bolton Road
Rosebank, 2196

Email:        hermank@net1.com

Attention: Herman Kotze








2. Net1 Applied Technologies South Africa Proprietary Limited South Africa
2002/031446/07 3. Cash Paymaster Services Proprietary Limited South Africa
1971/007195/07 4. EasyPay Proprietary Limited South Africa 1983/008597/07 5.
Manje Mobile Electronic Payment Services Proprietary Limited South Africa
2008/004377/07 6. Moneyline Financial Services Proprietary Limited South Africa
1998/020799/07 7. Net1 FIHRST Holdings Proprietary Limited South Africa
2009/022023/07 8. Net1 Finance Holdings Proprietary Limited South Africa
1998/020801/07 9. Net1 Mobile Solutions Proprietary Limited South Africa
2006/009851/07 10. Net1 Universal Electronic Technological Solutions Proprietary
Limited South Africa 2009/001034/07 11. Prism Holdings Proprietary Limited South
Africa 1998/018949/07 12. Prism Payment Technologies Proprietary Limited South
Africa 1990/005062/07 13. RMT Systems Proprietary Limited South Africa
2001/028826/07

20

--------------------------------------------------------------------------------

SCHEDULE 2

THE ORIGINAL INTERGROUP DEBTORS





Original Intergroup Debtors

[Column 2] Domicile /
Jurisdiction of
incorporation
[Column 3] Registration
number
(or equivalent)
[Column 4] Address for purposes of Clause 20 (Notices and Domicilia)

[Column 5] 1.
Net1 UEPS Technologies, Inc.
State of Florida,
United States -
Sixth Floor
President Place
Corner Jan Smuts Avenue and Bolton Road
Rosebank, 2196

Email:        hermank@net1.com
Attention:  Herman Kotze








2. Net1 Applied Technologies South Africa Proprietary Limited South Africa
2002/031446/07 3. Cash Paymaster Services Proprietary Limited South Africa
1971/007195/07 4. EasyPay Proprietary Limited South Africa 1983/008597/07 5.
Manje Mobile Electronic Payment Services Proprietary Limited South Africa
2008/004377/07 6. Moneyline Financial Services Proprietary Limited South Africa
1998/020799/07 7. Net1 FIHRST Holdings Proprietary Limited South Africa
2009/022023/07 8. Net1 Finance Holdings Proprietary Limited South Africa
1998/020801/07 9. Net1 Mobile Solutions Proprietary Limited South Africa
2006/009851/07 10. Net1 Universal Electronic Technological Solutions Proprietary
Limited South Africa 2009/001034/07 11. Prism Holdings Proprietary Limited South
Africa 1998/018949/07 12. Prism Payment Technologies Proprietary Limited South
Africa 1990/005062/07 13. RMT Systems Proprietary Limited South Africa
2001/028826/07

21

--------------------------------------------------------------------------------

SCHEDULE 3

THE ORIGINAL SENIOR CREDITORS

Part I : Original Senior Lender

   Name of Original Senior Lender Jurisdiction of
Incorporation Registration number
(or equivalent, if any) 1. FirstRand Bank Limited (acting through its Rand
Merchant Bank division) South Africa 1929/001225/06 2. Nedbank Limited (acting
through its Corporate and Investment Banking division) South Africa
1951/000009/06

Part II : Other Finance Parties

   Name of Other Finance Parties Jurisdiction of
Incorporation Registration number
(or equivalent, if any) 1. FirstRand Bank Limited (acting through its Rand
Merchant Bank division) (as Facility Agent) South Africa 1929/001225/06

22

--------------------------------------------------------------------------------

SCHEDULE 4

CONDITIONS PRECEDENT

1.

An Accession Letter, duly executed by the Additional Intergroup Debtor or the
Additional Subordinated Creditor and the Borrower.

    2.

A copy of the constitutional documents of the Additional Intergroup Debtor or
the Additional Subordinated Creditor.

    3.

A copy of a resolution of the board of directors of the Additional Intergroup
Debtor or the Additional Subordinated Creditor:


3.1

approving the terms of, and the transactions contemplated by, the Accession
Letter and the Agreement and resolving that it execute the Accession Letter;

    3.2

authorising a specified person or persons to execute the Accession Letter on its
behalf; and

    3.3

authorising a specified person or persons, on its behalf, to sign and/or
despatch all other documents and notices to be signed and/or despatched by it
under or in connection with the Finance Documents.


4.

To the extent required with reference to the constitutional documents of an
Additional Intergroup Debtor or an Additional Subordinated Creditor, a copy of a
resolution duly passed by the holders of the issued shares of that Additional
Intergroup Debtor or that Additional Subordinated Creditor, approving the terms
of, and the transactions contemplated by, the Finance Documents to which that
Additional Intergroup Debtor or that Additional Subordinated Creditor is a
party.

    5.

A specimen of the signature of each person authorised by the resolution referred
to in paragraph 3 above.

    6.

A certificate of an authorised signatory of the Additional Intergroup Debtor or
the Additional Subordinated Creditor certifying that each copy document listed
in this Schedule 4 is correct, complete and in full force and effect as at a
date no earlier than the date of the Accession Letter.

    7.

A legal opinion of [•], legal advisers to the Finance Parties and the Facility
Agent in South Africa, addressed to the Facility Agent for and on behalf of the
Finance Parties, substantially in the form distributed to the Original Senior
Lenders prior to signing the Accession Deed in respect of the legality, validity
and enforceability of the Accession Deed.

    8.

A legal opinion of [•], legal advisers to the Borrower in South Africa addressed
to the Facility Agent for and on behalf of the Finance Parties, substantially in
the form distributed to the Original Senior Lender prior to signing the
Accession Deed, in respect of the capacity, powers and authority of the
Additional Intergroup Debtor or the Additional Subordinated Creditor
incorporated in South Africa which are party to the Accession Deed, to enter
into and perform their obligations under the Accession Deed and the other
Finance Documents and the due execution of those documents.

    9.

In relation to any Additional Intergroup Debtor or any Additional Subordinated
Creditor incorporated in a jurisdiction other than South Africa, a legal opinion
from legal counsel in that jurisdiction acceptable to the Facility Agent,
addressed to the Facility Agent for and on behalf

23

--------------------------------------------------------------------------------

9.

In relation to any Additional Intergroup Debtor or any Additional Subordinated
Creditor incorporated in a jurisdiction other than South Africa, a legal opinion
from legal counsel in that jurisdiction acceptable to the Facility Agent,
addressed to the Facility Agent for and on behalf of the Finance Parties,
substantially in the form distributed to the Original Senior Lender prior to
signing this Agreement, in respect of the capacity, powers and authority of the
Additional Intergroup Debtor or the Additional Subordinated Creditor
incorporated in a jurisdiction other than South Africa which are party to the
Accession Deed, to enter into and perform their obligations under the Accession
Deed and other Finance Documents and the due execution of those documents.


10.

A copy of any other authorisation or other document, opinion or assurance which
the Facility Agent considers to be necessary or desirable in connection with the
entry into and performance of the transactions contemplated by the Accession
Letter or for the validity and enforceability of any Finance Document.

24

--------------------------------------------------------------------------------

SCHEDULE 5

FORM OF ACCESSION LETTER

To: [Facility Agent], as Facility Agent   [•]   [•]     From: NET1 APPLIED
TECHNOLOGIES SOUTH AFRICA PROPRIETARY LIMITED     And: [ADDITIONAL INTERGROUP
DEBTOR/ADDITIONAL SUBORDINATED CREDITOR]

[•], 201[•]

Dear Sirs,

NET1 APPLIED TECHNOLOGIES SOUTH AFRICA PROPRIETARY LIMITED
Subordination Agreement, dated [•], 2017
(the Agreement)


1.

We refer to the Agreement.

    2.

This is an Accession Letter. Terms defined in the Agreement have the same
meaning in this Accession Letter unless given a different meaning in this
Accession Letter.

    3.

[Intergroup Debtor/Subordinated Creditor] agrees, with effect from the date of
this Accession Letter, to become a[n] [Intergroup Debtor/Subordinated Creditor]
under the Agreement and to be bound by the terms of the Agreement as a[n]
[Intergroup Debtor/Subordinated Creditor] pursuant to Clause 15.2 (Changes to
the Parties) of the Agreement.

    4.

[Intergroup Debtor/Subordinated Creditor] is a company duly incorporated under
the laws of [name of relevant jurisdiction].

    5.

[Intergroup Debtor/Subordinated Creditor's] administrative details are as
follows:


  Address: [•];         Fax number: [•];         For the attention of: [•].


6.

This Accession Letter is a Finance Document.

    7.

This Accession Letter may be executed in any number of counterparts. This has
the same effect as if the signatures on the counterparts were on a single copy
of this Accession Letter.

    8.

This Accession Letter and any non-contractual obligations arising out of or in
connection with it are governed by South African law.

25

--------------------------------------------------------------------------------


      For and on behalf of:   For and on behalf of:       Net1 Applied
Technologies South Africa Proprietary Limited   [Additional Intergroup
Debtor/Additional Subordinated Creditor]       Name: 
 _________________________________________   Name:  
_________________________________________       Office:
_________________________________________   Office:
_________________________________________                     (who warrants his
authority)                 (who warrants his authority)

26

--------------------------------------------------------------------------------


Accepted by the Facility Agent:

 

 

          For and on behalf of:   For and on behalf of: [Facility Agent]  
[Facility Agent]             Name:  _________________________________________  
Name:   _________________________________________       Office:
_________________________________________   Office:
_________________________________________       Date:  
_________________________________________   Date:  
_________________________________________                     (who warrants his
authority)                 (who warrants his authority)

27

--------------------------------------------------------------------------------

SIGNATURE PAGE

BORROWER               /s/ Herman Kotzé    For and on behalf of:       Net1
Applied Technologies South Africa Proprietary Limited  
                            Name:        Herman Kotzé  
                            Office:       Director                          (who
warrants his authority)  


--------------------------------------------------------------------------------

SIGNATURE PAGE

HOLDCO               /s/ Herman Kotzé    For and on behalf of:        Net1 UEPS
Technologies, Inc.       Name:        Herman Kotzé       Office:       Chief
Executive Officer, Chief                      Financial Officer, Treasurer and  
                   Secretary                                                                                     
                    (who warrants his authority)  


--------------------------------------------------------------------------------

SIGNATURE PAGE

SUBORDINATED CREDITORS                             /s/ Herman Kotzé   /s/ Herman
Kotzé  For and on behalf of:   For and on behalf of:       Net1 UEPS
Technologies, Inc.   Net1 Applied Technologies South Africa Proprietary Limited
    Name:        Herman Kotzé                 Name:        Herman Kotzé    
Office:       Chief Executive Officer, Chief   Office:        Director    
                   Financial Officer, Treasurer and                       
Secretary                                                 (who warrants his
authority)                       (who warrants his authority)                  
      /s/ Herman Kotzé   /s/ Herman Kotzé  For and on behalf of:   For and on
behalf of:       Cash Paymaster Services Proprietary Limited   EasyPay
Proprietary Limited   Name:        Herman Kotzé   Name:        Herman Kotzé  
Office:        Director   Office:        Director                           (who
warrants his authority)                       (who warrants his authority)      
                  /s/ Herman Kotzé   /s/ Herman Kotzé  For and on behalf of:  
For and on behalf of:       Manje Mobile Electronic Payment Services Proprietary
Limited   Moneyline Financial Services Proprietary Limited   NaName:       
Herman Kotzé    Name:        Herman Kotzé   Office:        Director  
Office:        Director                           (who warrants his authority)  
                    (who warrants his authority)


--------------------------------------------------------------------------------

SIGNATURE PAGE

SUBORDINATED CREDITORS                             /s/ Herman Kotzé   /s/ Herman
Kotzé  For and on behalf of:   For and on behalf of:       Net1 FIHRST Holdings
Proprietary Limited   Net1 Finance Holdings Proprietary Limited   Name:       
Herman Kotzé   Name:        Herman Kotzé   Office:        Director  
Office:        Director                            (who warrants his authority)
                      (who warrants his authority)                         /s/
Herman Kotzé   /s/ Herman Kotzé  For and on behalf of:   For and on behalf of:  
    Net1 Mobile Solutions Proprietary Limited   Net1 Universal Electronic
Technological Solutions Proprietary Limited               Name:        Herman
Kotzé    Name:        Herman Kotzé   Office:        Director   Office:       
Director                           (who warrants his authority)  
                    (who warrants his authority)                         /s/
Herman Kotzé    /s/ Herman Kotzé  For and on behalf of:   For and on behalf of:
      Prism Holdings Proprietary Limited   Prism Payment Technologies
Proprietary Limited                                            Name:       
Herman Kotzé   Name:        Herman Kotzé                          
Office:        Director   Office:        Director                           (who
warrants his authority)                       (who warrants his authority)


--------------------------------------------------------------------------------

SIGNATURE PAGE

SUBORDINATED CREDITORS               /s/ Herman Kotzé    For and on behalf of:  
     RMT Systems Proprietary Limited                                Name:       
Herman Kotzé                                Office:       Director      
                    (who warrants his authority)  


--------------------------------------------------------------------------------

SIGNATURE PAGE

INTERGROUP DEBTORS                             /s/ Herman Kotzé   /s/ Herman
Kotzé For and on behalf of:   For and on behalf of:       Net1 UEPS
Technologies, Inc.   Net1 Applied Technologies South Africa Proprietary Limited
    Name:        Herman Kotzé               Name:        Herman Kotzé    
Office:       Chief Executive Officer, Chief   Office:       Director
                   Financial Officer, Treasurer and                       
Secretary                                             (who warrants his
authority)                      (who warrants his authority)                    
    /s/ Herman Kotzé   /s/ Herman Kotzé  For and on behalf of:   For and on
behalf of:       Cash Paymaster Services Proprietary Limited   EasyPay
Proprietary Limited   Name:        Herman Kotzé   Name:        Herman Kotzé  
Office:       Director   Office:       Director                          (who
warrants his authority)                      (who warrants his authority)      
                  /s/ Herman Kotzé   /s/ Herman Kotzé  For and on behalf of:  
For and on behalf of:       Manje Mobile Electronic Payment Services Proprietary
Limited   Moneyline Financial Services Proprietary Limited   Name:        Herman
Kotzé   Name:        Herman Kotzé   Office:       Director   Office:      
Director                          (who warrants his authority)  
                   (who warrants his authority)


--------------------------------------------------------------------------------

SIGNATURE PAGE

INTERGROUP DEBTORS                             /s/ Herman Kotzé   /s/ Herman
Kotzé  For and on behalf of:   For and on behalf of:       Net1 FIHRST Holdings
Proprietary Limited   Net1 Finance Holdings Proprietary Limited
                             Name:        Herman Kotzé   Name:        Herman
Kotzé    Office:       Director   Office:       Director      
                   (who warrants his authority)                      (who
warrants his authority)                         /s/ Herman Kotzé   /s/ Herman
Kotzé  For and on behalf of:   For and on behalf of:       Net1 Mobile Solutions
Proprietary Limited   Net1 Universal Electronic Technological Solutions
Proprietary Limited    Name:        Herman Kotzé   Name::        Herman Kotzé  
 Office:       Director   Office:       Director                          (who
warrants his authority)                      (who warrants his authority)      
                  /s/ Herman Kotzé   /s/ Herman Kotzé  For and on behalf of:  
For and on behalf of:       Prism Holdings Proprietary Limited   Prism Payment
Technologies Proprietary Limited    Name:        Herman Kotzé   Name:       
Herman Kotzé                        Office:       Director   Office:      
Director                          (who warrants his authority)  
                   (who warrants his authority)


--------------------------------------------------------------------------------

SIGNATURE PAGE

INTERGROUP DEBTORS               /s/ Herman Kotzé    For and on behalf of:      
 RMT Systems Proprietary Limited                               Name:      
 Herman Kotzé                               Office:       Director      
                   (who warrants his authority)  


--------------------------------------------------------------------------------

SIGNATURE PAGE

THE ORIGINAL SENIOR LENDER

 

                /s/ Niel van Zyl   /s/ Christo Welthagen For and on behalf of:  
For and on behalf of:       FirstRand Bank Limited (acting through its Rand
Merchant Bank division)   FirstRand Bank Limited (acting through its Rand
Merchant Bank division)       Name:        Niel van Zyl   Name:        Christo
Welthagen       Office:   Office:       Authorised      
                    (who warrants his authority)                       (who
warrants his authority)


--------------------------------------------------------------------------------

SIGNATURE PAGE

THE ORIGINAL SENIOR LENDER                             /s/ Paul Bailey   /s/
Stuart Harrison For and on behalf of:   For and on behalf of:       Nedbank
Limited (acting through its Corporate and Investment Banking division)   Nedbank
Limited (acting through its Corporate and Investment Banking division)      
Name:        Paul Bailey   Name:        Stuart Harrison       Office:      
Authorised signatory   Office:       Authorised signatory      
                    (who warrants his authority)                       (who
warrants his authority)


--------------------------------------------------------------------------------

SIGNATURE PAGE

THE FACILITY AGENT

 

                /s/ Niel van Zyl   /s/ Christo Welthagen  For and on behalf of:
  For and on behalf of:       FirstRand Bank Limited (acting through its Rand
Merchant Bank division)   FirstRand Bank Limited (acting through its Rand
Merchant Bank division)        Name:        Niel van Zyl   Name:        Christo
Welthagen        Office:   Office:       Authorised                         
 (who warrants his authority)                       (who warrants his authority)


--------------------------------------------------------------------------------